The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 5 and 14 have been canceled by the applicant.  Claims 1-4, 6-13 and 15-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Wrobel, US 2018/0154898 A1 teaches system, methods, and other embodiments described herein relate to preemptively adjusting operating parameters of a vehicle. In one embodiment, a method includes determining a control profile for the vehicle based, at least in part, on an environmental context and in response to identifying that the vehicle is located proximate to a roadway location for which the operating parameters are to be optimized. The environmental context characterizes at least current surroundings of the vehicle including the roadway location. The control profile indicates a predicted control input that is expected to be received through a driver input system for controlling the vehicle. The method includes adjusting the operating parameters of the vehicle according to the control profile to preemptively optimize the vehicle in anticipation of the predicted control input. The method includes controlling the vehicle according to the operating parameters upon receiving a driver control input through the driver input system.
Regarding independent claim 1, Wrobel taken either independently or in combination with the prior art of record fails to teach or render obvious applying the pre-adjustment includes transmitting a pre- adjustment control signal to adjust operation of at least one selected from a group consisting of a combustion engine, an electric motor, and a hybrid transmission of the hybrid vehicle, determine a current actual driver demand, wherein the current actual driver demand includes at least one selected from a group consisting of a target acceleration and a target velocity, Application No. 16/537,972Page 3 of 14 Response to August 18, 2021 Office Action Attorney Docket No. 022896-3182-USO1 determine, based on the control policy, a target set of operating settings for the current actual driver demand, and transmit control signals to the combustion engine, the electric motor, and the hybrid transmission in response to determining the target set of operating settings for the current actual driver demand, wherein the control signals are configured to operate the combustion engine, the electric motor, and the hybrid transmission based on the target set of operating settings for the current actual driver demand in conjunction with the other claim limitations.  
Regarding independent claim 10, Wrobel taken either independently or in combination with the prior art of record fails to teach or render obvious applying the pre-adjustment includes transmitting a pre- adjustment control signal to adjust operation of at least one selected from a group consisting of a combustion engine, an electric motor, and a hybrid transmission of the hybrid vehicle; determining a current actual drive demand, wherein the current actual driver demand includes at least one selected from a group consisting of a target acceleration and a target velocity; determining, based on the control policy, a target set of operating settings for the current actual driver demand; and transmitting control signals to the combustion engine, the electric motor, and the hybrid transmission in response to determining the target set of operating settings for the current actual driver demand, wherein the control signals are configured to operate the combustion engine, the electric motor, and the hybrid transmission based on the target set of operating settings for the current actual driver demand in conjunction with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668